This case had its origin before the county election board, and after the final order of that board, D.D. Muskrat, the unsuccessful contestant, appealed to the district court of Delaware county, and on the 5th day of December, 1932, the district court, on review of the transcript and proceedings, entered its judgment reversing the decision of the county election board and ordering a recount. Thereafter a recount was had, and D.D. Muskrat gave notice of appeal from that decision to the district court. The final order of the district court in that proceeding, finding that C.K. Curtis received a majority of the votes, is complained of in this proceeding.
Section 9, art. 3, chapter 29, Session Laws 1931 [O. S. 1931, sec. 5813], State of Oklahoma, approved April 17, 1931, is almost identical in procedure with a former statute construed by this court in the case of Martin v. Kelly, 139 Okla. 85,281 P. 257; this court said:
"Under section 10 of chapter 63, Session Laws 1927, page 84, providing for an appeal, in the contest of a county election, from the county election board to the district court, and further providing that, when said contest is determined by the district court, its decision shall be final, and making no provision for appeal from the judgment to the Supreme Court, such contest, being summary special proceedings, and not actions or suits in law or equity, there is no right of appeal from said judgment to the Supreme Court of this state."
There being no provision for such appeal as prosecuted by plaintiff in error to this court, the appeal is dismissed.